Citation Nr: 1429710	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-22 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to his service connected cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to May 2007 with periods of active duty for training (ACDUTRA) from May 1977 to August 1977, February 1980 to May 1980, and June 1984 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran's bilateral shoulder claim on appeal was initially characterized as a claim of service connection for "pain in both shoulders, hips and left leg."  In its February 2008 rating decision, the RO recharacterized the issue as "service connection for traumatic arthritis, bilateral shoulders (claimed as bilateral shoulder pain)."  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis or disability identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows diagnoses of mild tendonitis in the bilateral shoulders as well as pain radiating into his shoulders from his cervical spine.  Furthermore, in his notice of disagreement and substantive appeal, the Veteran specifically articulated that his shoulder pain was the result of a cervical spine disability.  Having reviewed the Veteran's statements as well as the medical evidence of record, the Board concludes that the Veteran's claim is not limited solely to traumatic arthritis of the shoulders.  Instead, the claim is properly characterized broadly as a claim of service connection for a bilateral shoulder disorder to include as secondary to his service connected cervical spine disability.  

The Veteran testified before the undersigned Acting Veterans Law Judge in September 2010.  A transcript of the hearing is of record.

This matter was remanded to the Agency of Original Jurisdiction (AOJ) for additional development in March 2011.  The requested development has been completed to the extent possible and no further action to ensure compliance with the remand directives is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  Bilateral shoulder pain symptoms manifested during service and have been recurrent since service separation.   

2.  Myofascial pain syndrome manifested by bilateral shoulder pain was diagnosed in service and the Veteran continues to have myofascial syndrome of the bilateral shoulders. 

3.  Mild tendonitis of the bilateral shoulders was diagnosed soon after service separation, is manifested by bilateral shoulder pain, and is caused by the service-connected cervical spine disability. 


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for the establishment of service connection for a bilateral shoulder disability manifested by tendonitis and myofascial syndrome are met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

After a review of all the evidence and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's current bilateral shoulder disability began during his lengthy military career and therefore service connection is warranted.  

Here, the Veteran seeks entitlement to service connection for a bilateral shoulder disorder.  Specifically, he contends that he began experiencing mild discomfort in his shoulders in the late 1990s, but did not seek medical treatment until approximately October 2007, at which time the burning sensation and numbness in his shoulders had increased in severity.  It is noted that the Veteran has been granted service connection for degenerative disc disease in his cervical spine.

The Veteran has consistently reported both experiencing pain in his bilateral shoulders since early 2000, and having the pain increase in severity over the years with symptoms such as burning pain and numbness.  To this end, the Veteran is considered competent to report symptoms such as pain as it is perceivable by the use of his senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  In this case, the Veteran's lay statements are found to be credible as they have been consistent throughout the course of the Veteran's appeal and are underscored both by his service treatment records and by the medical evidence created after service separation.  For this reason, the in-service and post service recurrent symptoms of bilateral shoulder pain are established.

The medical evidence generated during the Veteran's time of active service show complaints and treatment for bilateral shoulder pain.  A November 2001 rheumatology consult record indicates that the Veteran reported having intermittent shoulder pain.  It was felt that the Veteran's symptoms were most likely the result of myofascial pain syndrome.  In reports of medical history in connection with service examinations conducted in December 2002, March 2004, and November 2004, the Veteran reported having swollen and painful joints.  A September 2005 service treatment record notes that the Veteran reported having some shoulder pain at times. The Veteran underwent examination and the impression was no findings to suggest myofascial pain syndrome.  In an April 2007 report of medical history, the Veteran reported having swollen and painful joints; bone, joint and other deformity; and pain in the shoulder, elbow and wrists, and it was specifically recorded that the Veteran reported experiencing pain in both shoulders since approximately 2001.  The examiner noted there was no documentation of these symptoms in current medical records.  

There is competent and credible evidence of recurrent symptoms of shoulder pain since service separation until the current time.  The Veteran separated from service in May 2007.  He filed his claim for compensation for a shoulder disability in June 2007.  The Veteran reported experiencing pain in both shoulders and that he saw various doctors over a number of years.  In an August 2007 statement, the Veteran reported having mild to moderate pain in his shoulders and upper arms.  He stated that the pain was present most of the time.  

An August 2007 VA examination report indicates that the Veteran reported having pain in the shoulder and upper arms since the early 2000s.  The Veteran stated that the pain was mild and was present 80 percent of the time.  The diagnosis was very mild tendonitis of the shoulder.  X-ray examination was normal.  

In a July 2009 statement, the Veteran stated that he continued to have treatment for the shoulder pain in 2008 and 2009.  He reported having severe pain in June and July 2008 and he underwent a steroid injection.  The pain decreased to mild to moderate.  He reported that the pain returned in May 2009.  A July 2009 MRI of the left shoulder showed findings suggestive of mild tendinitis.  

A July 2009 VA spine examination report indicates that the Veteran reported having shoulder pain since the early 2000s, the pain had increased in September 2007, and recently, the pain began to intensify in May 2009.  The diagnosis was cervical spondylosis and degenerative disc disease.  The Veteran also reported neck pain with pain and numbness extending out to the shoulders and intermittent pain into the left arm down to about the elbow, but there were normal motor findings in the upper extremities, and sensation was intact.  A separate shoulder disability or a separate objective neurologic component to account for the Veteran's shoulder pain was not diagnosed or noted.  

A May 2010 VA physical rehabilitation record indicates that the Veteran reported having neck and shoulder pain since 2007.  He reported having an aching mild pain in the shoulder with using computers.  The impression was myofascial pain and cervical facet arthropathy of a mild nature.  At his hearing before the Board in September 2010, the Veteran credibly described having experienced shoulder pain since service.  See the Board Hearing Transcript, pages 4 to 5.  

In May 2011, the Veteran was afforded another VA examination to obtain medical evidence to clarify whether the bilateral shoulder pain was caused by his service-connected cervical spine disability, by a neurological disability, or by a separate orthopedic disability.  The VA examiner acknowledged the Veteran's reports of having shoulder pain for a number of years and noted that the Veteran had been evaluated by a rheumatologist in 2001.  The Veteran reported that the shoulder pain worsened while working at a computer, radiating into the shoulder blade region.  At this time, the Veteran still had constant, mild pain in both of his shoulder joints and he had radiating pain from the neck to the shoulder blades, but he was uncertain if there was actual pain radiating from the neck into the shoulder joints.  The Veteran reported having pain in the neck and shoulder blade region after driving and extended periods of sitting in front of a computer.  He had chronic mild shoulder joint pain.  He did not have any pain radiating down the arms and did not have numbness and tingling in the arms.    

The examiner reviewed the claims file and cited to the pertinent medical findings including the July 2009 MRI findings which were nonspecific but were suggestive of mild tendonitis, and a MRI of the cervical spine.  The examiner noted that the Veteran had complaints of mild intermittent pain in the shoulder in November 2001 and it was reported that the pain did not affect the Veteran's function; the physician at that time indicated that the Veteran most likely had myofascial pain.  The VA examiner noted that the Veteran was seen in primary care in September 2005 and he reported having bilateral shoulder pain at times. The examiner reviewed the August 2007 and July 2009 VA examination findings.  The VA examiner also noted that findings in a September 2010 VA treatment record indicate that the Veteran had complaints of chronic pain involving the neck and both shoulders.  He was seen in physical medicine in May 2010 with complaints of neck pain and shoulder blade pain.  The Veteran underwent physical examination.  The impression was long standing subjective complaints of bilateral shoulder joint pain without objective evidence of impairment at that time.

The VA examiner opined that the Veteran's shoulder blade pain was more likely than not caused by the degenerative changes in the neck.  Regarding whether there was a current diagnosis of tendonitis, the examiner opined that the Veteran's subjective complaints of mild shoulder pain were compatible with tendonitis.  The examiner stated that it was conceivable that the Veteran had some mild complaints secondary to shoulder tendonitis.  The examiner stated that there was no objective evidence of actual impairment at the time of the examination.  The examiner indicated that there was no evidence of a neurological abnormality noted on physical examination at that time.  

The Board finds that the evidence is in equipoise on the question of the whether the Veteran has a current bilateral shoulder disability that was incurred in service.  While the objective medical evidence has not necessarily identified a chronic orthopedic or neurologic disability that is impacting the Veteran's shoulders, there is competent and credible evidence which shows that the Veteran has experienced recurrent symptoms of bilateral shoulder pain both in service and since separating from service.  

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  However, in this case, it is clear from the Veteran's statements and testimony that he has experienced pain in his shoulders dating back to his time in service and the medical professionals have assigned potential diagnoses to such symptomatology.  While it does not appear that the shoulder symptomatology causes significant impairment with the Veteran's activities of daily living, that reason alone is not a sufficient reason to deny service connection.
   
The Board further finds that the evidence is evenly balanced on the question of whether the Veteran has a current bilateral shoulder disability manifested by shoulder pain.  There is competent and credible evidence which shows that the Veteran has current diagnoses of bilateral shoulder tendonitis and myofascial syndrome manifested by shoulder pain.  As discussed above, the August 2007 VA examination report shows a diagnosis of very mild tendonitis of both shoulders.  This diagnosis was made approximately three months after service separation.  A July 2009 MRI of the left shoulder showed findings suggestive of tendonitis.  The May 2011 VA examination report indicates that the examiner opined that the Veteran's subjective complaints of mild shoulder pain were compatible with tendonitis.  The examiner stated that it was conceivable that the Veteran had some mild complaints secondary to shoulder tendonitis.  Myofascial pain syndrome was diagnosed in service in November 2001 and was diagnosed after service in May 2010.  

Based on a careful review of the entire record, the Board finds the evidence is at the very least as likely as not that the Veteran has a chronic bilateral shoulder that began during his period of active service.  There is evidence which weighs against the claim for service connection.  As noted, there is medical evidence which suggests that the myofascial pain syndrome may have resolved in service.  The June 2009 VA examination report reported no diagnoses of tendonitis or myofascial syndrome.  However, there is probative lay and medical evidence that establishes that the symptoms of the bilateral shoulder tendonitis first began in service and have been consistently recurrent since that time, the bilateral shoulder myofascial pain syndrome was diagnosed in service and after service, and the Veteran's bilateral shoulder tendonitis was first diagnosed soon after service separation and is caused by the service-connected cervical spine disability.  There is probative lay and medical evidence that establishes that the symptoms of the bilateral shoulder pain are attributed to the tendonitis and myofascial pain syndrome.

After affording the Veteran the benefit of the doubt, the Board finds that the Veteran's bilateral shoulder tendonitis and myofascial syndrome began during service.  In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral shoulder tendonitis and myofascial syndrome is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted. 

The Board finds that grant of service connection for the bilateral shoulder tendonitis and myofascial syndrome does not result in pyramiding.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

There is evidence that the cervical spine degenerative changes may cause pain in the Veteran's shoulder blades, or pain radiating from the neck into the shoulders and arms.  A 10 percent rating is assigned to the service-connected degenerative disc disease of the cervical spine under Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  A cervical spine disability is rated under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  The General Rating Formula for Spine Disabilities contemplates pain and radiating pain.  

However, as noted by the examiner in 2011, there was no evidence of a neurologic disability associated with the Veteran's cervical spine disability.  As such, the service connection that is granted here is for a separate problem that causes pain and tenderness in the Veteran's shoulders.  The evidence discussed above shows that bilateral shoulder tendonitis and myofascial syndrome have been diagnosed.  Myofascial is defined as "pertaining to or involving the fascia surrounding and associated with muscle tissue."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  Tendonitis or tendinitis is defined as "inflammation of the tendons and of tendon-muscle attachments."  Id.  These disorders affect an anatomical area (the shoulder) other than the cervical spine and affect the fascia and tendons.  There is competent and credible evidence that the bilateral shoulder pain is a manifestation of tendonitis and myofascial syndrome.  The Board finds that there is sufficient evidence to establish that the shoulder pain is a separate and distinct manifestation from the cervical spine disability.  






ORDER

Service connection for bilateral shoulder tendonitis and myofascial syndrome is granted.  

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


